NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-5001-16T2

JOHN PAFF,

        Plaintiff-Appellant,

v.

TOWNSHIP OF MOORESTOWN and
PATRICIA L. HUNT in her
capacity as Records Custodian
for the Township of
Moorestown,

     Defendants-Respondents.
_______________________________

              Argued June 6, 2018 – Decided July 11, 2018

              Before Judges Currier and Geiger.

              On appeal from Superior Court of New Jersey,
              Law Division, Burlington County, Docket No.
              L-0340-16.

              Michael J. Zoller argued the cause for
              appellant (Pashman Stein Walder Hayden, PC,
              attorneys; CJ Griffin, of counsel and on the
              briefs; Michael J. Zoller, on the briefs).

              Kelly   A.  Grant   argued   the   cause   for
              respondents    (Capehart    Scatchard,     PA,
              attorneys; Anthony T. Drollas, Jr., of counsel
              and on the brief; Kelly A. Grant, on the
              brief).
PER CURIAM

     Plaintiff John Paff appeals from the June 13, 2017 order

dismissing his claim under the Open Public Records Act (OPRA),

N.J.S.A. 47:1A-1 to -13.   Pursuant to our recent determination in

Libertarians for Transparent Gov't v. Gov't Records Council, 453

N.J. Super. 83, 92 (App. Div.), certif. denied, ___ N.J. ___

(2018), holding draft meeting minutes are not subject to disclosure

under OPRA, we affirm.

      In December 2015, plaintiff filed an OPRA request with

defendant Township of Moorestown for the minutes, agenda, and

notices regarding the Ethical Standards Board meeting of October

2012. In response, defendant Patricia Hunt, the Township's records

custodian, provided the Board's meeting notice and agenda but

advised that minutes from the October 2012 meeting were not yet

approved and, therefore, would not be released.

     Plaintiff filed a complaint and order to show cause, alleging

defendants violated OPRA, the Open Public Meetings Act (OPMA),

N.J.S.A. 10:4-1 to -21, and the common law right to access public

records.     The Board convened to approve the meeting minutes in

March 2016 and provided them to plaintiff after receiving the

complaint.

     After considering the parties' oral arguments, the trial

judge issued a comprehensive twenty-five page written decision on

                                 2                          A-5001-16T2
May 26, 2017.     He determined the unapproved, draft meeting minutes

did not constitute "government records" under OPRA and, therefore,

were not subject to disclosure.              However, the judge did find

defendants violated OPMA by failing to make the meeting minutes

"promptly available." He directed defendants to approve all future

meeting minutes either at their annual reorganizational meeting

or within thirty days of an OPRA request.              The judge declined to

award counsel fees, stating "[b]ecause injunctive relief is the

appropriate    remedy   and   OPMA     contains   no   provision   concerning

counsel fees, the Court finds no basis to award Plaintiff fees."

     On appeal, plaintiff argues unapproved meeting minutes are

government records subject to OPRA and, therefore, the trial court

erred in not requiring their disclosure. We review a trial court's

denial or approval of a request for access to public records under

OPRA de novo.     Drinker Biddle & Reath LLP v. N.J. Dept. of Law &

Pub. Safety, 421 N.J. Super. 489, 497 (App. Div. 2011).

     OPRA   was   created     to   promote   government      transparency     and

public knowledge of public affairs by requiring public entities

to make government records available to the public.                     N.J.S.A.

47:1A-1; see also O'Boyle v. Borough of Longport, 218 N.J. 168,

183-84 (2014).      Under the statute, all government records are

subject   to   disclosure     unless    they   meet    one   of   the   defined



                                        3                                A-5001-16T2
exemptions.      N.J.S.A. 47:1A-1; see also Brennan v. Bergen Cty.

Prosecutor's Office, ___ N.J. ___, (2018) (slip op. at 8).

      We   recently   considered      the   issue   of   whether       draft    or

unapproved meeting minutes are subject to disclosure under OPRA

or considered "advisory, consultative, or deliberative" material

exempted from the definition of a government record.                    N.J.S.A.

47:1A-1.1.    In Libertarians, we stated "the inherent nature of a

draft document as both advisory and requiring deliberation prior

to   approval,    compels   the    conclusion    that    draft   minutes       are

'advisory,    consultative,       deliberative   material,'      and    are    not

subject to disclosure under OPRA as a government record."                      453

N.J. Super. at 92 (citing N.J.S.A. 47:1A-1.1).

      Here, the draft minutes requested by plaintiff were not

subject to OPRA, and, therefore, defendants' non-production of

those records was not a violation of that statute.                However, as

the trial judge determined, the failure to make those minutes

"promptly available" was a violation of OPMA.

      Under OPMA, minutes from public meetings must be "promptly

available." N.J.S.A. 10:4-14. We previously have interpreted this

language as requiring government bodies to make the minutes from

a public meeting available prior to the next scheduled public

meeting.     See Liebeskind v. Mayor & Mun. Council of Bayonne, 265

N.J. Super. 389, 394-95 (App. Div. 1993).           The release of minutes

                                       4                                 A-5001-16T2
more than three years after the meeting is unreasonable regardless

of the function of the particular Board.       See Kean Fed'n of

Teachers v. Morell, 448 N.J. Super. 520, 531 (App. Div. 2017),

rev'd in part and aff'd as modified in part, ___ N.J. ___ (2018)

(cautioning "[r]easonableness must remain the touchstone when

assessing the promptness of a public entity's actions [under

OPMA]").   However, the violation of OPMA does not trigger a

statutory award of counsel fees.

     Affirmed.




                                5                          A-5001-16T2